DETAILED ACTION
This is the third Office action on the merits. Claims 1-5 and 8-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 was considered by the examiner.
	
Response to Amendment
The amendments filed on 09/13/2022 are sufficient to overcome the objections to the specification.
Per the telephonic interview conducted on 08/31/2022, the rejections of claims 1-5 and 8-16 under 35 U.S.C. 112(a) have been withdrawn.
The amendments are sufficient to overcome the rejection of claim 8 under 35 U.S.C. 112(d).
The amendments are sufficient to overcome the rejections of claims 1-3 and 9-15 under 35 U.S.C. 103 as being obvious over Pacala et al. (US 20190011567 A1), in further view of Keyvan et al. (US 20190018198 A1) and Burroughs et al. (US 20180301874 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 4, 5, 8, and 16 under 35 U.S.C. 103 as being obvious over Pacala et al. (US 20190011567 A1), in further view of Keyvan et al. (US 20190018198 A1), Burroughs et al. (US 20180301874 A1), and Pei et al. (US 20180180722 A1). However, a new ground of rejection is introduced by the amendment.
Applicant's arguments filed 09/13/2022, see pages 8-11 of the Remarks, have been fully considered but they are not persuasive. The arguments regarding the prior art Burroughs et al. (US 20180301874 A1) are now moot, due to the new grounds for rejection introduced by the amendment, however similar arguments were made with regards to the prior art Pei et al. (US 20180180722 A1). Specifically the applicant argues that Pei et al. does not show photodetectors as being grouped. When examining claims, terms and limitations are given their "plain meaning", which is an ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. As an example of the plain meaning of the word "group", Merriam-Webster’s uses the definition, “a number of individuals assembled together or having some unifying relationship”. Looking at FIG. 13 of Pei et al., it can be seen the two photodetectors on the side of the system are elevated above the two photodetectors in the center (Pei et al., FIG. 13, photodetectors 1130, Paragraph [0090]). This greater elevation serves as a unifying relationship between the two side photodetectors, and as such they can be considered to be part of a group. The same argument applies to the two center photodetectors. As such, Pei et al. does in fact teach photodetectors as being grouped, using the ordinary and customary meaning of the word “group”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, it recites, “…wherein the photon detectors and the laser emitters are not paired and wherein the number of photon detectors and the number of laser emitters are not the same.” This directly contradicts claim 1, upon which claim 14 depends, which states, “…wherein each photo detector is paired with a corresponding laser emitter and a number of photon detectors in the plurality of photon detectors is the same as a number of laser emitters in the plurality of laser emitters;” As such, the claim is rendered indefinite.

Regarding claim 16, it recites, “…wherein the angle between the central axis of any two adjacent photon detectors is not zero.” This directly contradicts claim 1, upon which claim 16 depends, which states, “…the central axis of each of the plurality of photon detector forms an angle with a horizontal plane and the angle is zero for all photon detectors;” As such, the claim is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 13, it recites, “…wherein each photon detector is paired with each laser emitter and wherein the number of photon detectors and the number of laser emitters are the same.” Claim 1, upon which claim 13 depends, also states, “… wherein each photo detector is paired with a corresponding laser emitter and a number of photon detectors in the plurality of photon detectors is the same as a number of laser emitters in the plurality of laser emitters;” As such, claim 13 fails to be further limiting.

Regarding claim 15, it recites, “…wherein the angle between the central axis of any two adjacent photon detectors is the same.” Claim 1, upon which claim 15 depends, states, “…the central axis of each of the plurality of photon detector forms an angle with a horizontal plane and the angle is zero for all photon detectors;” As such, claim 15 fails to be further limiting.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 20190011567 A1), modified in view of Keyvan et al. (US 20190018198 A1), Pei et al. (US 20180180722 A1), and Yeruhami et al. (US 20200249354 A1).

Regarding claim 1 Pacala et al. teaches a Light Detection and Ranging (LiDAR) system, comprising:
	a light source (FIG. 1, emitter array 114), said light source comprising a plurality of laser emitters (FIG. 1, emitter array 114, Paragraph [0072]), each laser emitter configured to generate an outgoing laser beam (Paragraph [0072]);
	a light detector comprising a plurality of photon detectors (FIG. 1, sensor array 126, Paragraph [0073]);
	[1…]; and
a control system for controlling the LiDAR system (FIG. 1, ranging system controller 104, Paragraph [0071]);
[2, 3…], wherein each photo detector is paired with a corresponding laser emitter and a number of photon detectors in the plurality of photon detectors is the same as a number of laser emitters in the plurality of laser emitters (FIG. 2A, emitter array 210 and sensor array 220, Paragraphs [0062] and [0085], Use same dimensions for arrays, meaning corresponding numbers.);
[4…];
wherein a position and an orientation of each photon detector is adjusted according to a position and an orientation of a corresponding light emitter (FIG. 2A, emitter array 210 and sensor array 220, Paragraphs [0062] and [0085], States that particular photo sensors are mapped to particular emitters in the array, and thus their positions and orientations would need to be adjusted accordingly.) [5, 6…].

Pacala et al. fails to teach, but Keyvan et al. does teach [1, 2…]: an oscillating mirror system for changing the direction of outgoing laser beams to scan a target region (FIG. 1, MEMS scanner 106, Paragraph [0018]);
	wherein the oscillating mirror system rotates around an axis in the zenith direction and vibrates around an axis perpendicular to the zenith axis (FIG. 1, MEMS scanner 106, Paragraph [0018]. Oscillating and vibrating are treated interchangeably. As it scans the laser azimuthally, it must be scanning along the zenith axis, while scanning for elevation would be along a perpendicular axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Pacala et al. with the MEMs mirror taught by Keyvan et al. The reasoning for this is that by employing a two dimensional scanning system, it increases both the total FOV that can be scanned by the system as well as the level of resolution a scan can achieve. These predictably lead to a more versatile scanning system capable of receiving higher quality scan results.

This combination still fails to teach, but Pei et al. does teach [3, 4, 5…]: wherein the plurality of laser emitters is divided into two groups (FIG. 13, laser sources 1130, Paragraph [0090].  Laser sources can be grouped based on a shared height of their detection surface.), with each group of laser emitters comprising at least two laser emitters (FIG. 13, laser sources 1130, Paragraph [0090].  Each of the groups described would have at least two laser sources.), and wherein each group of laser emitters is in a same plane (FIG. 13, laser sources 1130, Paragraph [0090].  By grouping the laser sources by a shared height, it ensures that every laser source within a group will be positioned in the same two dimensional plane, as they share a common spatial coordinate.) and different groups of laser emitters are in different planes (FIG. 13, laser sources 1130, Paragraph [0090].  By grouping the laser sources by a shared height, it ensures that the planes of different groups will be different.), […]
	wherein the plurality of photon detectors is divided into two groups (FIG. 13, photodetectors 1130, Paragraph [0090].  Photodetectors can be grouped based on a shared height of their detection surface.), with each group of photon detectors comprising at least two photon detectors (FIG. 13, photodetectors 1130, Paragraph [0090].  Each of the groups described would have at least two photodetectors.), and each group of photon detectors is in a same plane (FIG. 13, photodetectors 1130, Paragraph [0090].  By grouping the photodetectors by a shared height, it ensures that every photodetector within a group will be positioned in the same two dimensional plane, as they share a common spatial coordinate.) and different groups are in different planes (FIG. 13, photodetectors 1130, Paragraph [0090].  By grouping the photodetectors by a shared height, it ensures that the planes of different groups will be different.); 
[…]; and
the central axis of each of the plurality of photon detector forms an angle with a horizontal plane and the angle is zero for all photon detectors (FIG. 13, photodetectors 1130, Paragraph [0090]. The central axis of every photodetector is pointing in the same direction, which can be oriented horizontally.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pacala et al., and previously modified with the MEMs mirror taught by Keyvan et al., with the emitter and detector groupings and positionings taught by Pei et al. The reasoning for this is that by grouping the different groups of emitters and detectors on differing planes, it allows the designer to better alter the field of view of the LIDAR system. This predictably allows for the field of view to be designed in a way that best suits the needs of the system.

This combination still fails to teach, but Yeruhami et al. does teach [6…]: wherein each of the plurality of photon detectors is configured with a separate focusing device to receive an incoming laser beam of a corresponding light emitter (FIG. 4D, detection elements 40 and lenses 422. Paragraph [0164]. Teaches the use of a focusing device for every individual photodetection element.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pacala et al., and previously modified with the MEMs mirror taught by Keyvan et al. and the emitter and detector groupings and positionings taught by Pei et al., with the individual focusing devices taught by Yeruhami et al. The reasoning for this is that by using an independent focusing device for each individual element, it ensures that all light incident on a detection element is focused. This predictably leads to stronger readout signals for individual detectors.

Regarding claim 2 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 1, wherein the mirror system comprises a Micro-Electro-Mechanical Systems (MEMS) mirror (Keyvan et al., FIG. 1, MEMS scanner 106, Paragraph [0018]).

Regarding claim 3 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 2, wherein the control system is configured to control the position of the MEMS mirror to steer an outgoing laser beam to the target region (Pacala et al. FIG 1 and 9A, ranging system controller 104 and MEMS device 904, Paragraph [0145], and Keyvan et al. FIG. 1, MEMS scanner 106, Paragraph [0018]. Both teach a system where a MEMS mirror is controlled electronically.).

Regarding claim 4 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 3, wherein the light source comprises 2N+1 laser emitters, N is an integer equal to or larger than 0 (Pacala et al., FIG. 3, Paragraphs [0089] and [0090]. Teaches the use of an odd number of emitters.) , and wherein the angle between the laser beams of any two adjacent laser emitters is the same (Pei et al., FIG. 19, laser sources 1930, Paragraph [0097]. Teaches angling the ends of emitters to create uniform angles with one another, as seen in FIG. 19.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pacala et al., and previously modified with the MEMs mirror taught by Keyvan et al., the emitter and detector groupings and positionings taught by Pei et al., and the individual focusing devices taught by Yeruhami et al., with the angled emitter ends also taught by Pei et al. The reasoning for this is that by having the angle of each laser in a group offset from one another, it allows the field of view to be further spread out. This predictably allows for a greater area to be scanned.

Regarding claim 5 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 4, wherein the angle between the laser beams of any two adjacent laser emitters is not zero (Pei et al., FIG. 19, laser sources 1930, Paragraph [0097]. The angled ends ensure that all lasers point in different directions, and thus all angles between adjacent lasers would be not zero.).

Regarding claim 8 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 5, wherein the laser beam from any laser emitter in a group forms an angle with the laser beam of an adjacent laser emitter in the same group (Pei et al., FIG. 19, laser sources 1930, Paragraph [0097]. The laser beam from any given laser emitter would inherently form angles with all other emitted laser beams.), and wherein said angle is not zero (Pei et al., FIG. 19, laser sources 1930, Paragraph [0097]. The angled ends ensure that all lasers point in different directions, and thus all angles between any two lasers would be not zero.).

Regarding claim 9 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 1, further comprising a first lens system (Pacala et al., FIG. 9A, Paragraph [0149]. Teaches a lens system compatible with the MEMS system taught by Keyvan et al.), wherein the first lens system is placed in between the mirror system and the light source (Pacala et al., FIG. 9A, Paragraph [0149]. Teaches a lens system compatible with the MEMS system taught by Keyvan et al.) and wherein the first lens system comprises a collimator for collimating each of the laser beams from the light source (Pacala et al., FIG. 9A, Paragraph [0149]. Teaches a lens system compatible with the MEMS system taught by Keyvan et al.).

Regarding claim 10 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 1, wherein the light detector comprises an array of photon detectors (Pacala et al., FIG. 1, sensor array 126, Paragraph [0073]), and wherein the array of photon detectors is arranged to receive incoming laser beams that are the outgoing laser beams reflected by objects in the target region (Pacala et al., FIG. 1, light sensing module 108, Paragraph [0071]).

Regarding claim 11 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 10, wherein the photon detectors are avalanche photon detectors (Pacala et al., FIG 1, sensor array 126, Paragraph [0073]).

Regarding claim 12 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 1, further comprising a second lens system placed in front of the light detector (Yeruhami et al., FIG. 4D, detection elements 40 and lenses 422. Paragraph [0164]. Teaches the use of a focusing device for every individual photodetection element.), wherein the second lens system comprises a focusing device to focus each of the incoming laser beams onto the light detector (Yeruhami et al., FIG. 4D, detection elements 40 and lenses 422. Paragraph [0164]. Teaches the use of a focusing device for every individual photodetection element.). 	

Regarding claim 13 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 10, wherein each photon detector is paired with each laser emitter (Pacala et al., FIG. 2A, emitter array 210 and sensor array 220, Paragraph [0085]) and wherein the number of photon detectors and the number of laser emitters are the same (Pacala et al., FIG. 2A, emitter array 210 and sensor array 220, Paragraph [0085], Use same dimensions for arrays, meaning corresponding numbers.).

Regarding claim 14 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 10, wherein the photon detectors and the laser emitters are not paired (Pacala et al., FIG. 16, Paragraph [0176] and [0178]) and wherein the number of photon detectors and the number of laser emitters are not the same (Pacala et al., FIG. 16, emitters 1602a-h and photosesnsors 1604a-f. Although not every component receives a label, there are over twice as many photosensors as emitters shown in the diagram.).

Regarding claim 15 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 10, wherein the angle between the central axis of any two adjacent photon detectors is the same (Pacala et al., FIG. 2A, sensor array 220, All central axes are pointing in the same direction.).

Regarding claim 16 Pacala et al., modified in view of Keyvan et al., Pei et al., and Yeruhami et al., teaches the LiDAR system of claim 15, wherein the angle between the central axis of any two adjacent photon detectors is not zero (Pei et al., FIG. 21, photodetectors 2140, Paragraph [0100]. Teaches a device where adjacent photodetectors are angled from one another.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pacala et al., and previously modified with the MEMs mirror taught by Keyvan et al., the emitter and detector groupings and positionings taught by Pei et al., and the individual focusing devices taught by Yeruhami et al., with the angled photodetectors also taught by Pei et al. The reasoning for this is that by having the angle of each photodetector offset from one another, it allows the field of view to be further spread out. This predictably allows for a greater area to be scanned.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiang et al. (US 20180364334 A1): Teaches a LIDAR system that groups laser emitters into several different planes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645